PER CURIAM.
Jeffery O’Neill appeals his convictions and sentences for possession of cocaine, possession of cannabis, and possession of paraphernalia. We affirm his convictions without discussion; however, we strike two costs imposed by the trial court.
O’Neill was ordered to pay $2 pursuant to section 943.25(13), Florida Statutes (1993). This cost is discretionary. Since the trial court failed to give O’Neill notice of this cost, it must be stricken. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the $100 contribution to the Hillsbor-ough County Drug Fund because the trial court failed to follow the directives of Reyes.
Accordingly, we affirm O’Neill’s convictions and strike two costs. O’Neill’s sentences are otherwise affirmed.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., concur.